                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



  NORMA ANDUJAR-VALENTIN,
     Plaintiff,

 v.
                                                          CIVIL NO. 18-1811 (JAG-MDM)
 ASHFORD PRESBYTERIAN COMMUNITY
 HOSPITAL, ET AL.,
    Defendants.


                                              MINUTE
         On October 5, 2020, at 9:00AM, the Court held a Status Conference in the virtual chambers
of U.S. Magistrate Judge Marshal D. Morgan. The parties were represented by their respective
counsel, Rafael E. García-Rodón for plaintiffs, and José A González-Villamil, Marta E. Vilá-Baez,
José L. Delgado-Cadilla, Juan M. Masini-Soler, Juan Antonio Perero-Lozada, Giovanni Picorelli-
Ayala, José F. Cáceres-Cardona, Angelique Doble-Bravo, Luis F. Montijo and Igor Domínguez-
Pérez for defendants.
         This matter was referred to the undersigned magistrate judge for the holding of a status
conference, and then, at the conclusion of discovery, a settlement conference. Plaintiff’s counsel
García-Rodón informed the Court that due to Defendant Dr. Muñoz’ recent passing, his estate has
been substituted as a party defendant in the case.
         With respect to discovery, counsel explained that discovery has progressed rather
successfully given the turmoil caused by the COVID-19. The only thing left to be done is to
schedule the depositions of plaintiff’s two expert witnesses and defendants’ 5 or 6 expert
witnesses. Until those depositions are completed the parties said they will not be in a position to
discuss settlement. The parties took advantage of the fact that all eleven attorneys were present for
this virtual status conference to discuss the scheduling of the remaining depositions. After much
discussion, the parties agreed on the following dates:
         November 10, 2020 at 1:00PM-Deposition of Dr. Shields, confirmed by all parties.
         November 30, 2020 at 1:00PM-Tentative deposition of Dr. Fernando García. Because this
date is different than the date originally provided by Dr. Fernando García, Counsel García-Rodón
will confirm the doctor’s availability for that date. If that date is not acceptable to Dr. García, the
parties have also separated the date of December 22, 2020 as a possible date for Dr. García’s
deposition. If this date is not needed for Dr. García’s deposition, the parties agreed to keep the date
available for the possible depositions of one or more of defendants’ expert witnesses.
Andujar-Valentín v Ashford Presbyterian Community Hospital                                Page 2
Civil No. 18-1811 (JAG-MDM)

        With respect to defendant Yanira Avilés-Burgos, Counsel García-Rodón said he would
interview her before making a determination to depose her or to voluntarily dismiss her from the
cause of action.
        Given the pending depositions, the parties agreed that it would be prudent to request from
the Court leave to extend the discovery cutoff date until March 15, 2021. Counsel Juan
Masini-Soler volunteered to file the motion on everyone’s behalf.
        The parties then agreed as to their availability for a settlement conference to be held on
Thursday, March 25, 2021 at 1:30PM.
        IT IS SO ORDERED.
       In San Juan, Puerto Rico, this 5th day of October 2020.

                                             s/Marshal D. Morgan
                                             MARSHAL D. MORGAN
                                             United States Magistrate Judge
